             Case 4:14-cr-00488-YGR Document 78-1 Filed 04/27/20 Page 1 of 1




                        UNITED STATES                      DISTRICT COURT
                                    DISTRICT OF NEW JERSEY
                                     OFFICE OF THE CLERK                                  CAMDEN OFFICE
                                 M. L. KING JR. FEDERAL BLDG. & U.S. COURTHOUSE           ONE JOHN F. GERRY PLAZA
                                             50 WALNUT STREET, P.O. BOX 419               FOURTH & COOPER STREETS
                                                  NEWARK, NJ 07101-0419                   CAMDEN, NJ 08101
                                                   (973) 645-3730
                                                                                          TRENTON OFFICE
                                                                                          402 EAST STATE STREET
   William T. Walsh                                                                       ROOM 2020
         Clerk                                                                            TRENTON, NJ 08608

                                                                                  REPLY TO: NEWARK N.J.



                                                                                  April 27, 2020

United States District Court
Northern District of California                                                        FILED
Ronald V. Dellums Federal Building
& United States Courthouse
1301 Clay Street                                                                         Apr 27 2020
Oakland, CA 94612
                                                                                 SUSANY. SOONG
         Re: U.S.A. v. CHARLES WANG                                         CLERK, U.S. DISTRICT COURT
             Our Docket No. 2:20-cr-00348-BRM-1                          NORTHERN DISTRICT OF CALIFORNIA
             Your Docket No. CR 14-00488-01                                          OAKLAND
Dear Clerk:

       In compliance with the Transfer of Jurisdiction Order (Prob. 22 Form) enclosed, please
forward certified copies of the following documents:

           1)    Indictment/Information/Complaint
           2)    Judgment
           3)    Docket Sheet
           4)    Probation Transfer Order

                                              Very truly yours,

                                              WILLIAM T. WALSH, Clerk




                                              By: s/Darlene Carr
                                                  Darlene Carr, Deputy Clerk



Cc: U.S. Probation File
